Citation Nr: 0720074	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for a left knee 
disorder.

4. Entitlement to service connection for a right heel 
disorder.

5. Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1967.  He was subsequently a member of the South Carolina 
Army National Guard.  Unfortunately there is no verification 
of any dates of active duty training (ADT) or inactive duty 
training (IDT) with the Army National Guard (ARNG).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

The appellant claims to have incurred a left hip, right knee, 
left knee, right heel, and low back disorders in service.  
Significantly, however, the veteran fails to distinguish 
between his active duty service and his National Guard 
service, and the record fails to reveal sufficient efforts by 
the RO to clarify any and all periods of ADT and IDT.  
Further, it does not appear that the RO has documented 
requests to the Army National Guard unit to which the 
claimant was assigned, the South Carolina Army National Guard 
Adjutant General, or the U. S. Army Reserve Personnel Command 
(AR PERSCOM) for the veteran's ARNG personnel record.  As his 
duty status for each and every period of any such service 
must be determined, further development is required. 

The veteran does not contend that his disorders resulted from 
disease or injury, or that they occurred during his period of 
active service ending in November 1967.  Instead, he lists 
numerous disabilities allegedly incurred between 1978 to May 
2003.  The medical records including private and ARNG medical 
records reveal treatment and diagnoses for these conditions.

The claimant has been provided with information about the law 
and regulations governing service connection, but has not 
been advised that there are specific regulations governing 
service connection where there is active duty training (ADT). 
The claimant should be advised of the definitions of a 
claimant and the definitions of ADT and active duty.

In particular, the claimant should be specifically advised 
that an individual does not meet the definition of a 
"veteran" for a period of ADT, unless service connection for 
a disease or injury during ADT is established.  The claimant 
should be advised that service connection is not authorized 
for disorders which arise during a period of enlistment in a 
reserve component, except where the disorder is incurred 
during a period of performance of ACDUTRA during which the 
claimant was disabled from a disease or injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(22), (24) (West 
2002 & Supp. 2007).

The claimant should be notified that "injury", for purposes 
of service connection where the service involved is ACDUTRA 
and INACDUTRA, refers to the results of an external trauma, 
rather than a degenerative process, and should be provided 
with notice of the provisions governing service connection 
for developmental and congenital disorders, including 
provisions regarding service connection where aggravation of 
such disorder is incurred in service. See VAOPGCPREC 4-2002.

There are several ARNG reports of knee, back, and foot pains 
including various military hospitals since service.  
Unfortunately, there are no references clarifying whether 
these were the results of injuries incurred or aggravated 
during ADT or IDT, or merely reports of pain while attending 
drill.  Consequently, further development is in order.

In addition there is a November 1987 medical record from the 
Gorgas Army Hospital noting a two day history of right knee 
pain secondary to overuse (extensive crawling).  It further 
notes that the veteran was, "leaving to CONUS this 
weekend..."  Whether the appellant was on a period of ADT and 
actually suffered an injury, or merely was treated for 
preexisting pains thereof is inconclusive. A medical opinion 
is therefore necessary.

In light of the foregoing, additional actions by the RO are 
necessary. To that end, this matter is REMANDED to the RO for 
the following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection.  

2.  The RO must notify the appellant as 
to the statutes and regulations governing 
service connection where there is ADT 
(ACDUTRA).  The claimant must be 
specifically advised that service 
connection is not authorized for 
disorders which arise during a period of 
enlistment in a reserve component, except 
where the disorder is incurred during a 
period of performance of ACDUTRA during 
which the claimant was disabled from a 
disease or injury incurred or aggravated 
in line of duty. 38 U.S.C.A. § 101(22).

The claimant should be notified that 
"injury", for purposes of service 
connection where the service involved is 
ACDUTRA and INACDUTRA, refers to the 
results of external trauma, rather than a 
degenerative process. 

The claimant must be notified what 
specific portion of any needed evidence 
VA will secure, and what specific portion 
of any needed evidence he himself must 
submit.  The RO must advise the appellant 
to submit all pertinent evidence not 
already on file that is held in his 
possession.  The RO must also notify the 
claimant that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.

3. The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA, Army National Guard, and private, who 
may possess additional records pertinent 
to his claims. With any necessary 
authorization from the appellant, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant which have 
not been secured previously. If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform him and his representative 
of this and offer them an opportunity to 
provide a copy of the outstanding medical 
records.

4. The RO should request the appellant to 
provide information pertaining to the 
specific unit(s) to which he was assigned 
during his ARNG service. Using any unit 
assignment information obtained, the RO 
must contact the Army National Guard unit 
to which the claimant was assigned, the 
South Carolina Army National Guard 
Adjutant General, or the U. S. Army 
Reserve Personnel Command (AR PERSCOM), 
and any other appropriate source to 
obtain the appellant's ARNG personnel 
record.  

The RO must verify each and every period 
of National Guard and or Army Reserve 
service performed by the appellant.  Each 
separate period, to include each and 
every "drill weekend" must be 
specifically identified as being either a 
period of active duty, active duty 
training, or inactive duty for training. 
Any and all service examination and 
treatment records not already on file 
which were compiled throughout any period 
of service must be obtained and made a 
part of the claims folders. 

AR PERSCOM is to be requested to search 
their records for any additional service 
medical records for the appellant, 
including from the Gorgas Army medical 
facility.

Attempts to obtain these Federal records 
must continue until such records are 
obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile. The 
appellant must be given an opportunity to 
respond to any notice reporting that 
Federal records are not available.

5. The RO should also contact the 
National Guard and Winn and Weed Army 
Medical Clinics directly and attempt to 
obtain any service medical and personnel 
records for the appellant maintained by 
those organizations.

6. After the above-requested development 
has been completed, the RO should 
schedule the appellant for a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
low back, left hip, right and left knee, 
and right heel disorders.  The 
appellant's claims folder in its entirety 
must be made available to the examiner 
for review.  The examination is to 
include a detailed review of the 
appellant's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the 
etiology of any identified low back, left 
hip, right and left knee, and right heel 
disorder.  This includes an opinion 
addressing the date of onset of each 
disorder.  All applicable diagnoses must 
be set forth. Thereafter, the examiner 
must address whether it is at least as 
likely as not (i.e., is there a 50-50 
chance) that any current low back, left 
hip, right knee, left knee, and/or right 
heel disorder originated during his 
period of service from November 1964 to 
November 1967, or is otherwise related to 
any verified period of active duty for 
training, and/or inactive duty training, 
or incident thereof.  A complete 
rationale for all opinions expressed must 
be provided. 

7. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full. The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8. The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal. If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO must 
issue a supplemental statement of the 
case (SSOC), and provide the appellant 
and his representative with an 
opportunity to respond. The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

